                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


RANDY COWHERD,                                          4:18-CV-04068-KES

                    Plaintiff,

       vs.                                       ORDER GRANTING MOTION TO
                                               PROCEED IN FORMA PAUPERIS ON
JERAMME LARSON, CORRECTION                                APPEAL
OFFICER, MDSP; BRITTANY ULMER,
UNIT STAFF, MDSP; BOB DOOLEY,
WARDEN, SDSP; AND UNKNOWN
ASSISTANT WARDEN, SDSP;

                    Defendants.



      Plaintiff, Randy Cowherd, is an inmate at the Rapid City Community

Work Center in Rapid City, South Dakota. On July 12, 2019, Cowherd filed a

notice of appeal and motion to appeal without prepayment of filing fees.

Dockets 17, 18.

      Under the Prison Litigation Reform Act (PLRA), a prisoner who “files an

appeal . . . [is] required to pay the full amount of a filing fee.” 28 U.S.C.

§ 1915(b)(1). This obligation arises “ ‘the moment the prisoner . . . files an

appeal.’ ” Henderson v. Norris, 129 F.3d 481, 483 (8th Cir. 1997) (quoting In re

Tyler, 110 F.3d 528, 529–30 (8th Cir. 1997)). Therefore, “ ‘[w]hen an inmate

seeks pauper status, the only issue is whether the inmate pays the entire fee at

the initiation of the proceedings or over a period of time under an installment
plan.’ ” Id. (quoting McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997)). “[P]risoners who appeal judgments in civil cases must sooner or later

pay the appellate filing fees in full.” Id. (citing Newlin v. Helman, 123 F.3d 429,

432 (7th Cir. 1997)).

      Henderson sets forth the procedures to be used to assess, calculate, and

collect appellate filing fees in compliance with the Prison Litigation Reform Act

of 1995 (PLRA). Id. at 483. Plaintiff has not filed the requisite paperwork to

proceed in forma pauperis or paid the appellate filing fee. “If the district court

does not receive a certified copy of the prisoner’s prison account within 30 days

of the notice of appeal, it shall calculate the initial appellate filing fee at $35 or

such other reasonable amount warranted by available information[.]” Id. at 485

(emphasis added). An initial partial filing fee of $35 is reasonable.

      Thus, it is ORDERED:

      1. Cowherd’s motion to appeal without prepayment of fees (Docket 18) is

          granted.

      2. Cowherd must pay an initial partial filing fee of $35 by September 3,

          2019, made payable to the Clerk, U.S. District Court.

      3. The institution having custody of Cowherd is directed that whenever

          the amount in Cowherd’s trust account, exclusive of funds available

          to him in his frozen account, exceeds $10.00, monthly payments that

          equal 20 percent of the funds credited the preceding month to the

          Cowherd’s trust account shall be forwarded to the U.S. District Court




                                          2
  Clerk’s Office under to 28 U.S.C. § 1915(b)(2), until the $505 appellate

  filing fee is paid in full.

DATED this 2nd day of August, 2019.

                                BY THE COURT:


                                /s/Karen E. Schreier
                                KAREN E. SCHREIER
                                UNITED STATES DISTRICT JUDGE




                                  3
